Citation Nr: 0831134	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-38 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for hypertension 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left wrist 
fracture currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for tinea pedis and 
dyshidrotic eczema, currently rated as 10 percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for glaucoma.

5.  Entitlement to service connection for presbyopia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1971 and from February 1976 to November 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004  by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2007 the Board remanded the case for further 
development.

The issues of entitlement to an increased rating for tinea 
pedis and dyshidrotic eczema, and service connection for 
presbyopia are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for glaucoma was denied by the RO in a 
decision of May 1999.  The veteran was informed of the 
decision and he did not appeal.

2.  The evidence submitted since the RO's May 1999 rating 
decision is cumulative.

3.  Hypertension is manifest by no more than systolic 
pressure of 156 and diastolic pressure of no more than 104.  
The veteran requires continuous medication to control his 
hypertension.

4.  Residuals of a left wrist fracture is manifested by 
limitation of motion of the wrist; there is no evidence of 
ankylosis.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision denying service connection 
for glaucoma is final.  38 U.S.C.A. § 7105(c)(West 2002).

2.  Evidence received since the May 1999 rating decision is 
not new and material and the claim for service connection for 
glaucoma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  Hypertension is no more than 10 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left wrist fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's request to reopen his claim for service 
connection for glaucoma, and his claim for an increased 
rating for hypertension, residuals of a left wrist fracture, 
and tinea pedis and dyshidrotic eczema.  In VCAA letters of 
August 2003 and September 2003 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notices predated the rating decision.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the notice failed to provide information 
regarding a disability rating and effective date in a timely 
manner.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until 
January 2008.  However, the Board finds that the appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same in a timely manner.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
In this case, no new evidence has been submitted regarding 
the veteran's claim for service connection for glaucoma.  
Therefore, a medical examination is not required.  See 
38 C.F.R. § 3.159 (c)(4)(iii).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records and 
private medical treatment records have been obtained.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

A.	New and Material evidence

The veteran seeks to reopen his claim for service connection 
for glaucoma.  Service connection for glaucoma was initially 
denied in a rating decision of June 1994 on the basis that 
there was no evidence of the disability at the time.  The 
veteran did not appeal that decision.  In a rating decision 
of May 1999 service connection for glaucoma was again denied 
on the basis that there was no evidence of the claimed 
disability.  The veteran was informed of the decision and he 
did not appeal it.  Consequently, that decision is final.  38 
U.S.C.A. § 7105.

The RO's May 1999 decision is final based upon the evidence 
then of record.  A prior final decision will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the May 
1999 decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

At the time of the decision, the record included service 
medical records showing entries of diagnosis of glaucoma 
suspect and a VA examination of April 1995 which found that 
the veteran did not have glaucoma.  

Submitted since the RO's May 1999 rating decision are 
additional outpatient treatment records and private medical 
treatment records dating from September 2002 through July 
2007.  VA outpatient treatment record of May 2007 notes that 
the veteran was seen for an eyeglass prescription.  A 
provisional diagnosis of presbyopia was provided.  There are 
no additional findings regarding the veteran's eyes in the 
treatment records submitted.  

The Board has made a careful review of the evidence of 
record.  In the present claim, the submitted VA outpatient 
treatment records and private medical treatment records are 
not new and material as they do not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, that the veteran has been diagnosed with glaucoma.  
No evidence has been introduced that the veteran has 
glaucoma.  While there is evidence of a provisional diagnosis 
of presbyopia, this is a different eye disability which does 
not cure the evidentiary defect existing at the prior denial.  
None of the evidence received establishes that the veteran 
has glaucoma.  As the additional evidence is cumulative of 
the evidence at the time of the May 1999 rating decision the 
request to reopen the claim of service connection for 
glaucoma is denied.  38 C.F.R. § 3.156(a). 

B.	Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2007).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert, supra.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed. Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

At the outset the Board notes that it has considered whether 
a staged rating is warranted.  However, the Board finds that 
the hypertension and residuals of a left wrist fracture have 
not significantly changed and uniform evaluations are 
warranted.  

Hypertension

The veteran is seeking a higher rating for his service 
connected hypertension, currently evaluated as 10 percent 
disabling.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease, a 10 percent rating is in 
order when diastolic pressure is predominantly 100 or more, 
or; when systolic pressure is predominantly 160 or more, or; 
when an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; when systolic 
pressure is predominantly 200 or more.  When diastolic 
pressure is predominantly 120 or more, a 40 percent rating is 
warranted.  A maximum schedular rating of 60 percent is 
assigned when diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Code 7101 (2007).

A VA examination report of September 2003 notes that the 
veteran stated that he was taking blood pressure medication, 
Verapamil and Tramterne, and that his blood pressure had been 
controlled through the years.  It was noted there had been no 
apparent complication from high blood pressure, no history of 
renal disease and no history of congestive heart failure, 
coronary artery disease or myocardial infraction.  Blood 
pressure was noted to be 146/100.  

A VA examination report of September 2005 notes that the 
veteran was still on high blood pressure medication, 
Verapamil and Maxzide.  It was noted his blood pressure had 
been well controlled with no history of renal disease or 
proteinuria, no strokes, seizures or epilepsy, and no 
coronary artery disease.  He denied chest pains, irregular 
heartbeat, palpations, orthopnea or PND or pedal edema.  
Blood pressure was noted at 150/98.

Additional VA outpatient records dated between September 2002 
and August 2007 note various blood pressure readings.  The 
highest recorded systolic pressure was 156 in August 2007.  
The highest recorded diastolic pressure was 102 in February 
2003.  

Upon careful review of the evidence, the Board concludes that 
an evaluation in excess of 10 percent for hypertension is not 
warranted.  In order to warrant a 20 percent disability 
evaluation the evidence must show diastolic pressure 
predominately 110 or more or systolic pressure predominately 
200 or more.  The veteran's diastolic pressure was never at 
110 or more.  Furthermore, the veteran's systolic pressure 
during the pendency of this appeal has been recorded at its 
highest at 156; the evidence clearly demonstrates that the 
veteran's systolic pressures were not predominately 200 or 
more during the pendency of this appeal.  In sum, the 
veteran's blood pressure readings are clearly contemplated by 
the criteria for a 10 percent evaluation.

In light of the above discussion, the Board finds that the 
preponderance of the evidence is against a grant of an 
evaluation greater than 10 percent for hypertension, and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Residuals, left wrist fracture

The veteran is seeking a higher evaluation for his service 
connected residuals of a left wrist fracture, currently rated 
as 10 percent disabling under Diagnostic Code 5215.  

A VA examination report of September 2003 notes that the 
veteran reported that both his wrists hurt every day.  He 
described the pain to be like an ache and occasionally sharp 
when carrying something too heavy.  He complained of a 
decreased grip in both hands and spasms in his fingers.  He 
denied any swelling but reported his left hand would 
occasionally feel numb.  X-rays of March 2001 showed a 
deformity consistent with an old healed fracture.  Physical 
examination showed no abnormalities and no deformities.  He 
was non tender on the left wrist and had good range of motion 
on both wrists.  

Private medical treatment records of June 2004 note 
complaints of tingling in his hands, muscle spasms and change 
of sensation in his hands.  Physical examination showed that 
there was weakness of the thenar muscles on both sides and 
tingling into the digits with positive Tinel's at both the 
elbow and the wrist.  There was mild atrophy of the carpal 
tunnel of the thenar muscles on both sides.  

Private medical treatment records of July 2004 note that the 
veteran was seen for spasms in both of his hands.  

A July 2004 letter from the veteran's private physician 
states that a surface EMG of the veteran's hands was done and 
that there were no signs of carpal/cubital tunnel syndrome.  

A VA examination report of September 2005 notes that the 
veteran reported occasional spasms in both hands but not the 
wrists.  He denied any pain, numbness or weakness in his left 
wrist.  He did not use any assistive devices and stated the 
pain did not interfere with his occupation or daily 
activities.  There was no additional imitation of motion 
reported with flare-ups and no additional limitation of 
motion with repetitive use.  Physical examination revealed no 
deformities, swelling, or palpable tenderness in his left 
wrist.  Range of motion was 0-70 degrees extension without 
pain; palmar flexion was 0-80 degrees without pain; ulnar 
deviation was 0-40 degrees without pain; radial deviation was 
0-20 degrees without pain.  Active range of motion did not 
produce any weakness, fatigue or incoordination.  He was 
diagnosed with a left wrist fracture with no residuals.

X-rays of February 2006 note that there is no evidence of 
arthritis or other abnormality.  

Under Diagnostic Code 5215, used in rating limitation of 
motion of the wrist, there is no schedular evaluation higher 
than 10 percent.  38 C.F.R. § 4.71(a), Diagnostic Code 5215.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

Diagnostic Code 5214 is used in rating ankylosis of the 
wrist.  Pursuant to this diagnostic code, a 30 percent 
disability evaluation is contemplated for ankylosis of the 
minor wrist in any other position except favorable.  A 40 
percent evaluation is warranted when there is unfavorable 
ankylosis of the wrist, in any degree of palmer flexion, or 
with ulnar or radial deviation.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5214.

After a careful review of the evidence of record the Board 
finds that the veteran's residuals of a left wrist fracture 
do not warrant an evaluation in excess of 10 percent 
disabling.  As noted above, a 10 percent rating is the 
maximum for limitation of motion of the wrist.  The evidence 
establishes that ankylosis is not present.  Therefore, there 
is no basis for the award of an evaluation in excess of the 
currently assigned 10 percent for residuals of a left wrist 
fracture.

The Board notes that the veteran has complained of numbness 
and spasms in his hand and fingers.  However, no doctor has 
attributed the numbness to the left wrist fracture.  
Furthermore, no carpal tunnel syndrome has been found.  In 
essence, while the veteran has complained of numbness and 
spasms in his hands and fingers these have not been 
attributed to the left wrist fracture.  

Furthermore, the Board notes that there has been no reported 
pain on motion, and active range of motion did not produce 
any weakness, fatigue or incoordination.  Therefore, there is 
no functional equivalent of symptoms required for a higher 
evaluations.

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
currently assigned evaluation of 10 percent disabling for 
residuals of a left wrist fracture is appropriate.


ORDER

The application to reopen the claim for service connection 
for glaucoma is denied.

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a left wrist fracture is denied.  


REMAND

"When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered."  38 U.S.C. § 
7104(b) (However, if a veteran's claim does not have the same 
factual basis as a prior claim, then the veteran is not 
seeking to reopen his prior claim but rather is opening a new 
claim.  In such cases the new and material evidence 
requirement of 38 U.S.C. § 5108 is inapplicable.

A properly diagnosed disease or injury cannot be considered 
the same factual basis as a distinctly diagnosed disease or 
injury.  Therefore, claims based upon distinctly and properly 
diagnosed diseases or injuries cannot be considered the same 
claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  
Boggs v. Peake, 520 F.3d 1330 (2008). 

In this case, service connection for glaucoma was denied.  
Outpatient treatment records of May 2007 show a provisional 
diagnosis of presbyopia.  This constitutes a new claim for 
service connection for presbyopia.  Therefore, the RO must 
adjudicate the claim and issue a rating decision. 

In regards to the veteran's claim for an increased evaluation 
for his service connected tinea pedis and dyshidrotic eczema 
a VA examination is also required.  VA outpatient treatment 
records show diagnoses of psoriasis, rheumatic psoriasis and 
pustular psoriasis.  Private medical treatment records show 
that the veteran was undergoing external beam radiation 
therapy treatments twice weekly for his hands and feet.  
Private medical treatment records of August 2004 show that 
the veteran was treated with fluoroscopic stimulation on both 
feet and hands.  A letter of October 2004 from the veteran's 
private physician notes that the rash covered the entire area 
of both palms and soles.  It was further noted that topical 
anesthetic lotion treatment, exfoliation moisturizer and 
radiation treatments had been unsuccessful.  A VA examination 
is needed to determine whether the psoriasis is related to 
the service connected tinea pedis and eczema dyshidrotic and 
to assess the current level of disability.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the claim 
for service connection for presbyopia and 
issue a rating decision.

2.  The AOJ should schedule the veteran 
for a VA examination with a dermatologist 
or in the alternative a physician, not 
with a registered nurse or physician's 
assistant, to determine the most accurate 
diagnosis for any skin condition the 
veteran may currently have on his feet 
and hands.  The examiner should provide 
the most accurate diagnoses for the 
veteran's skin condition.  The examiner 
should specifically comment as to whether 
it is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
of the diagnosed skin conditions found is 
related to the inservice manifestation.  
The examiner should specifically state 
whether the veteran's skin condition is 
eczema and/or psoriasis, and whether 
manifestations of eczema and psoriasis 
can be distinguished.  The examiner 
should also state all of the treatments 
the veteran has been undergoing for his 
skin condition and whether the treatments 
have been for the eczema or the 
psoriasis, or both; the extent of 
involvement of the skin in terms of 
percentage of body area both exposed and 
unexposed which is affected by each 
condition; and whether the veteran has 
undergone systemic therapy for his eczema 
or psoriasis, and if so, what the 
treatment entailed and duration of the 
same.  The claims folder should be made 
available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.

3.  After the above development has been 
completed, the AOJ should readjudicate 
the claim for an increased evaluation for 
tinea pedis and dyshidrotic eczema.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


